Citation Nr: 1415182	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial rating higher than 10 percent for the residuals of a shell fragment wound.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1964 to May 1966, which included service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Board reopened the claims of service connection for hypertension, erectile dysfunction, and the residuals of shell fragment wound, and remanded the reopened claims, as well as an initial service connection claim for a lumbar spine disability, for further development.  

In a rating decision in March 2013, the Appeals Management Center (AMC) granted service connection for erectile dysfunction, thereby extinguishing the appeal of this claim.  

In July 2013, the Board remanded the remaining service connection claims for further development.  

In a rating decision in September 2013, the AMC granted service connection for the residuals of a shell fragment wound, thereby extinguishing the appeal of this service connection claim.  

In October 2013, the Veteran's representative disagreed with the initial rating assigned for the service-connected shell fragment wound residuals.  Accordingly, a related statement of the case must be issued, and to this end, this initial rating claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.





FINDINGS OF FACT

1.  A disability of the lumbar spine, degenerative joint disease, was not incurred in or otherwise related to service.

2.  Hypertension was not incurred in or otherwise related to service or service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the lumbar spine, degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for hypertension to include as secondary to a service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter dated in August 2007.  The Veteran was notified of the evidence needed to substantiate a claim for service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 




As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA has obtained service treatment, VA records, and private records.

On the claim of service connection for a lumbar spine disability, the Veteran was afforded VA examinations in March 2011 and in August 2013, the first of which adequately identified the nature of the Veteran's lumbar spine disability, and the second of which included an adequate medical opinion regarding the etiology of the lumbar spine disability.  

With regard to the service connection claim for hypertension, the Veteran was afforded a VA examination in August 2011, and a VA opinion addressing a theory of secondary service connection was obtained in February 2013.

As the examination reports are based on the Veteran's history and the disabilities are described in sufficient detail so that the Board's review of the claims is a fully informed one, and as the medical opinions obtained in February and August2013 are unequivocally stated, consistent with the record, and supported by adequate rationales, the VA examinations and 2013 medical opinions are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).


As to the Veteran's representative's argument that the VA medical opinion rendered in 2011 addressing secondary service connection was inadequate and therefore cannot serve as a basis for denying the claim, the representative fails to acknowledge that the RO obtained a second, sufficient, VA medical opinion addressing secondary service connection in February 2013.

As to the Veteran's representative's argument that the August 2013 medical opinion is inadequate as it was not predicated on a review of the Veteran's entire claims file, access to a claims file is not determinative of the probative value of a medical opinion.  Rather, it is required that the medical opinion be predicated on an accurate factual history.  As the portion of the Veteran's claims file that was not available to the examiner reflected no reference to a back impairment, and as the Veteran informed the examiner that his back pain began many years after service, the examiner's medical opinion was predicated on an accurate medical history, and the fact that the claims file was not provided to the examiner does not negate the probative value of the opinion rendered.

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  


This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis (degenerative joint disease) and hypertension, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice-connected disability is aggravated (permanently made worse) by a service-connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  


When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Lumbar Spine Disability

Evidence

The Veteran asserts that while he does not specifically recall incurring a lower back injury during service, he likely injured his back in service in the Republic of Vietnam during airborne operations.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a lumbar spine disability.   Moreover, the Veteran denied experiencing recurrent back pain when completing his separation medical history form.

After service, on a reservist medical examination in April 1974, no spinal abnormalities were noted, and the Veteran again denied experiencing recurrent back pain in the corresponding medical history report.  




Private records from 1979 through 2003 contain no complaint, finding, history, treatment, or diagnosis of a lumbar spine disability.  In July 1997, the Veteran's spine was assessed as normal.

When the Veteran initially sought VA treatment in June 2007, he reported that he had been experiencing lower back pain for six months.  

On VA examination in March 2011, the Veteran reported he had been experiencing back pain for three years and that he believes he injured his back during his assignment to with an Airborne Division, but was not aware of the injury at the time.  X-rays performed in conjunction with the examination revealed multilevel degenerative changes throughout the lumbar spine.  The examiner opined that the Veteran's current lumbar spine disability is less likely than not related to service based on the lack of evidence in the Veteran's service treatment records to support such a finding.

On VA examination in August 2013, the Veteran reported the onset of back pain after service, which he attributed to his in-service duties as a member of an Airborne Division.  The examiner reviewed the Veteran's VA records, which reflected the Veteran's first treatment for back pain in 2007, and the first diagnosis of a lumbar spine disability, multilevel lumbar degenerative joint disease, on VA examination in March 2011.  The examiner noted that the Veteran could not recall a specific in-service back injury and states that the nature of the Veteran's current lumbar spine disability is consistent with age-related changes.  The examiner then concluded that if the Veteran's current lumbar spine disability were indeed related to his service from 1964 to 1966, the Veteran would have experienced a back impairment prior to 2007, and x-rays would reveal more significant degenerative changes.  Thus, based on the date of onset of low back pain after service, coupled with the relative severity of the lumbar degenerative changes when they were detected in 2011, the examiner concluded that it is less likely than not that the Veteran's current lumbar spine disability is related to service.   



Analysis 

On the basis of the service treatment records alone, a lumbar spine disability, degenerative joint disease, was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.   

As arthritis, including degenerative joint disease, is a chronic disease under 38 C.F.R. § 3.309(a), the theories of service connection, pertaining to chronicity and continuity of symptomatology are addressed.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).  

However the Veteran has not asserted, and the record does not reflect that a lumbar spine disability manifested during service, so that chronicity does not apply; and as  symptoms of a lumbar spine disability were not "noted during service," under 38 C.F.R. § 3.303(b), the continuity of symptomatology avenue to service connection is not available.

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).





The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Stated differently competent lay evidence is capable of lay observation and does not require specialized education, training, or experience.

A lumbar spine disability, degenerative joint disease, is not a type of condition under case law that has been found to be a simple medical condition.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  


Applying the guidance of current case law, a lumbar spine disability, degenerative joint disease, is an internal disease process more analogous to rheumatic fever.  For this reason, the Board concludes that a lumbar spine disability, degenerative joint disease, is not the type of condition under case law that has been found to be a simple medical condition. 




Also a lumbar spine disability, degenerative joint disease, is not capable of lay observation, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  While the Veteran as a lay person can describe low back symptoms, a diagnosis of a lumbar spine disability, namely, degenerative joint disease, requires specialized education, training, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a lumbar spine disability.   

As the claimed disability is not a simple medical condition by case law, and as a lumbar spine disability cannot be identified by the Veteran based on mere personal observation without specialized education, training, or experience, a lumbar spine disability is not a simple medical condition under Jandreau, and as no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify or to express an opinion on the cause of his lumbar spine disability, the Veteran's lay evidence is not competent evidence, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim.  

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

The Veteran reports first receiving treatment after service for back pain in 2006, approximately 40 years after his separation from service, and the first lumbar spine disability diagnosis of record is in 2011, which is approximately 45 years after service, and well beyond the one-year presumptive period following separation from active duty in 1966 for a manifestation of a form of arthritis, namely lumbar degenerative joint disease, as a chronic disease under 38 U.S.C.A.§§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309.


As for the Veteran describing symptoms that later support a diagnosis by a medical professional, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Veteran has not submitted competent medical evidence supporting his claim.  

Rather, the only competent medical evidence of record is the VA medical opinion rendered in August 2013, in which the VA examiner acknowledged the Veteran's belief that it was likely he had injured his back in service, although he could not recall a specific injury, but found that the clinical findings did not support a nexus between any injury that may have occurred in service and his current lumbar spine disability.  Specifically, the examiner concluded that if the Veteran had developed a lumbar spine disability as a result of an in-service injury, he would have experienced a back impairment prior to 40 years after service, and the current degeneration of lumbar spine would be more advanced.  As this medical opinion is unequivocally stated, consistent with the evidence of record, and supported by a cogent rationale, the opinion is persuasive evidence against the claim.

As there is no competent lay or medical evidence linking the Veteran's current lumbar spine disability to service, service connection pursuant to 38 C.F.R. § 3.303(d) is not warranted.

Summary

As there is no competent lay or medical evidence favorable to the claim for a lumbar spine disability, degenerative joint disease, the preponderance of the evidence is against the claim based on the applicable theories of service connection, applying 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) and (b) (chronicity and continuity of symptomatology), 38 C.F.R. § 3.303(d) (postservice diagnosis), and 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for a chronic disease), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Hypertension

Evidence

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of hypertension.  On medical examination at separation, the blood pressure reading was 130/82, and in the corresponding medical history report, the Veteran denied ever having experienced high or low blood pressure.

Approximately five years after the Veteran's discharge from active service, a reservist medical examination performed in April 1974 noted a blood pressure reading of 140/90, and in a corresponding medical history report, the Veteran again denied ever having experienced high or low blood pressure.

Private records reflect that the Veteran complained of dizziness in August 1980, at which time his blood pressure reading was 134/90.  In August 1983, blood pressure readings were 130/100 and 140/96, and the assessment was hypertension.

Subsequent private records fail to reference elevated blood pressure readings or a diagnosis of hypertension, until February 2003, at which time an assessment of elevated blood pressure was noted.  In April 2003, the assessment was uncontrolled hypertension, and in May 2003, the Veteran was diagnosed with diabetes mellitus, type 2I, for which he has subsequently been awarded service connection.  Service connection is also in effect for diabetic nephropathy as a manifestation of diabetes mellitus.

On VA examination in March 2011, the diagnosis of hypertension was confirmed, but the VA examiner determined that hypertension had not been aggravated by service-connected diabetes mellitus, as there had been no significant deterioration in renal values between 2007 and 2011, indicating that the diabetic nephropathy had not permanently worsened hypertension.  



The VA examiner further stated that while hypertension and diabetes mellitus often occur concurrently, there is no known etiological link between the two diseases.  

In February 2013, a VA physician reviewed the Veteran's file and stated that there was no medical evidence to support a finding that hypertension had been permanently made worse by service-connected diabetes mellitus.  The VA examiner noted the first diagnosis of hypertension in 1983 and the first diagnosis of diabetes mellitus in 2003, and stated that the laboratory test results [liver function tests] conducted since the diagnosis of diabetes mellitus in 2003 have been normal, with the exception of abnormal findings in 2007, at which time the Veteran was diagnosed with diabetic nephropathy.  Thus there was no evidence of worsening renal function due to diabetes mellitus that could aggravate hypertension.  Moreover, while the Veteran has had adjustments to his antihypertensive medications, the adjustments were more likely than not consistent with adjustments that would be made to compensate for the natural progression of hypertension as the Veteran aged, as opposed to an indication of a worsening of hypertension due to diabetic nephropathy.
Analysis  

The Veteran does not argue and the record does not show that hypertension was affirmatively shown to have onset in service.  Also, while hypertension is a chronic disease listed in 38 C.F.R. § 3.309, and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), apply, the Veteran does not assert that hypertension manifested in service, and the condition was not noted during service; thus, service connection under § 3.303(b) is not available. Walker, at 1338-40.  And the Veteran does not argue and the record does not show that hypertension, initially diagnosed five years after service (well beyond the one year presumptive period for the manifestation of a chronic disease after service) is directly related to service.  38 C.F.R. §§ 3.303(d); 3.307, 3.309.




Hypertension is not simple medical condition that the Veteran is competent to identify, because the diagnosis depends on clinical findings and falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  Also hypertension is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone, at 405 (flatfeet); see McCartt, at 167 (a skin); see Charles, at 374 (tinnitus); see Woehlaert, at 462 (varicose veins or a dislocated shoulder); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

As hypertension is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, the Veteran's lay evidence as to the presence of the claimed disability or the cause of the disability is not competent evidence. 

Since the Veteran's lay evidence is not competent evidence, the lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The record shows that the Veteran was first diagnosed with hypertension in 1983, more than 15 years after the Veteran's separation from service.

And the Veteran has not submitted competent medical evidence that hypertension is directly related to service.   Thus, there is no competent, favorable evidence to support a theory of direct service connection.




To the extent that the Veteran argues that hypertension is secondary to service-connected diabetes mellitus, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience.  

Here the question of the relationship between hypertension and service-connected diabetes mellitus is not a simple medical condition so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between hypertension and service-connected diabetes mellitus.

As the Veteran's opinion is not competent evidence on the question of secondary service connection, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim.

As for the evidence of record addressing secondary service connection, there is no medical opinion that service-connected diabetes mellitus, diagnosed in 2003, twenty years after hypertension was first diagnosed in 1983, caused hypertension.  Moreover, the given the chronology of the development of the two disease, the medical evidence of record does not suggest that such a relationship is plausible.    





As for whether the service-connected diabetes mellitus, or diabetic nephropathy, aggravated hypertension, that is, hypertension was permanently made worse by diabetes mellitus or diabetic nephropathy, in February 2013 a VA physician, who is qualified through education, training, or experience to offer a medical opinion, expressed the opinion that hypertension was less likely as not permanently aggravated by diabetes mellitus or diabetic nephropathy, as the Veteran's antihypertensive medical regimen and the laboratory data reflecting the Veteran's renal function since his diabetes mellitus onset in 2003 do not show diabetic nephropathy of such severity that it would permanently worsen hypertension.

As the opinion of the VA examiner is unequivocally stated, consistent with the evidence of record, and is supported with a detailed rationale, it is persuasive evidence against the claim.  There is no other competent medical evidence addressing a theory of secondary service connection to include aggravation, for hypertension.

Summary

As there is no competent evidence favorable to claim of service connection for hypertension on material issues of fact, the preponderance of the evidence is against the claim based on the applicable theories of service connection, applying 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) and (b) (chronicity and continuity of symptomatology), 38 C.F.R. § 3.303(d) (postservice diagnosis), 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for a chronic disease), and 38 C.F.R. § 3.310(a) (secondary service connection), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a lumbar spine disability, degenerative joint disease, is denied.

Service connection for hypertension to include as secondary to service-connected diabetes mellitus is denied.


REMAND

On the claim for an initial higher rating for the residuals of a shell fragment wound, referred to as a scar of the upper left chest, service connection for this disability was awarded in a rating decision in September 2013.  In October 2013, the Veteran's representative disagreed with the initial 10 percent rating.  As the RO has not yet had the opportunity to issue a statement of the case, the claim is remanded for the following action, Manlincon v. West, 12 Vet. App. 238 (1999):

Furnish the Veteran a statement of the case on the claim for on initial rating higher than 10 percent for the residuals of a shell fragment wound, referred to as a scar of the upper left chest.  The Veteran must still timely file a substantive appeal after issuance of the statement of the case in order to perfect an appeal of the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


